DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 08/16/2021. 
The status of the Claims is as follows:
Claims 1-10 have been cancelled;
Claim 11-22 have been amended;
Claims 11-15, 18 and 20 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 was filed after the mailing date of the Application on 11/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cere (US 5212933) in view of Draper et al. (US 20080078588; Draper).

Regarding Claim 11 Cere discloses a wrapping machine (Fig. 1) with rotary platform (6) for wrapping products (8) with at least one band (5) of wrapping material, the wrapping machine comprising: 
a base (1, 15); 
a rotary platform (6), which defines a supporting plane (24) for at least one product (8) and is mounted on the base (1, 15) so as to rotate about a rotation axis (V) perpendicular to the supporting plane (6, 24); 
an intermediate disc (22) having a supporting bearing (19) mounted thereto that is interposed between the base (1, 15) and the rotary platform (6, 24) and distributed around the rotation axis (V) the intermediate disc (22) being mounted between the base (1, 15)  and the rotary platform (6, 24) and rotatbly coupled to the base (1, 15) and to the rotary platform (6) so as to rotate about the rotation axis(V); (Col 3 lines 32-44)
a guiding upright (2) parallel to the rotation axis (V);
a supporting slide (32), configured for receiving and retaining a reel (4) of the band of wrapping material (5), and movable along the guiding upright (2); (Col 2 lines 50-57) and 

a transmission system (12)
wherein the supporting bearing (19) is in contact with the base (1, 15) and the rotary platform (6), 
wherein the transmission system (12) is configured to rotate the rotary platform (6) and the intermediate disc (22) about the rotation axis (V) and comprises a driving device (31) arranged for rotating at least one of the said intermediate disc (22) and said rotary platform (6) about the rotation axis (V). (Col 3 lines 22-64)



Draper teaches a weighing apparatus used in a wrapping machine (par 2-3) with rotary platform (42), the wrapping machine comprising: 
a base (12, Fig. 3); 
a rotary platform (42), which defines a supporting plane for at least one product (load receiving surface par 28) (Fig. 3) and is mounted on the base (12) so as to rotate about a rotation axis (par 25) perpendicular to the supporting plane; 

an intermediate disc (30) a plurality of supporting rollers (38) interposed between a base (12) and the rotary platform (42) and distributed around the rotation axis (par 25; Fig. 3); the supporting rollers (38) are mounted on an intermediate disc (30) being mounted between the base (12) and the rotary platform (42) and rotatably coupled to the base (12) and to the rotary platform (42) so as to rotate about the rotation axis dividing the weight of the product in a uniform manner for the purposes of improving the efficiency and ease of use of the apparatus. (par 32)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing and the intermediate disc of Cere with a plurality of supporting rollers (38) and the intermediate disc (30) as taught by Draper since par 32 of Draper suggests that such a modification divides the weight of the product in a uniform manner, for the purposes of improving the efficiency and ease of use of the apparatus.

Regarding Claim 12 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the driving device (31) comprises a coupling system (13, 

Regarding Claim 13 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the coupling system (13, 14, 16, and 17) comprises a gear train (Col 4 lines 1-20) that comprises a central gear (16a) fixed to the rotary platform (6) coaxially to the rotation axis (V), a ring gear (18) positioned on the intermediate disc (22) coaxially to the rotation axis (V), and a plurality of side gears (16b, 17), which are distributed around (through rotation around the ring gear 18) the rotation axis (V), rotatably mounted on the base (1, 15) and interposed between the central gear (16a) and the ring gear (18). (Fig. 2)

Regarding Claim 14 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the driving device (31) rotates the rotary platform (6) about the rotation axis (V), and rotation motion of the rotary platform (6) about the rotation axis (V) is transmitted to the intermediate disc (22) by friction through the supporting bearing (19). 

Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers are mounted on the intermediate disc. 

Draper teaches a weighing apparatus used in a wrapping machine (par 2-3) with rotary platform (42), the wrapping machine comprising: 
a base (12, Fig. 3); 
a rotary platform (42), which defines a supporting plane for at least one product (load receiving surface par 28) (Fig. 3) and is mounted on the base (12) so as to rotate about a rotation axis (par 25) perpendicular to the supporting plane; 

an intermediate disc (30) having a plurality of supporting rollers (38) mounted thereto that are interposed between a base (12) and the rotary platform (42) and distributed around the rotation axis (par 25; Fig. 3); the intermediate disc (30) being mounted between the base (12) and the rotary platform (42) and rotatably coupled to the base (12) and to the rotary platform (42) so as to rotate about the rotation axis dividing the weight of the product in a uniform manner for the purposes of improving the efficiency and ease of use of the apparatus. (par 32)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing and the intermediate disc of Cere with a plurality of supporting rollers (38) and the intermediate disc (30) as taught by Draper since par 32 of Draper suggests that such a modification divides the weight of the product in a uniform manner, for the purposes of improving the efficiency and ease of use of the apparatus.

Regarding Claim 15 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the transmission system (12) further comprises guiding elements (14, 11a) for guiding the intermediate disc (22)  to about the rotation axis (V). (Col 4 lines 1-20)

Regarding Claim 16 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the intermediate disc (22) has an annular shape coaxial to the rotation axis (V). (Fig. 2)

Regarding Claim 17 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the base (1, 15) comprises a first plate (15) and a second plate (1a), connected to each other, and the rotary platform (6) is overlapped to the first plate (15).

Regarding Claim 18 the modified invention of Cere in view of Draper discloses the invention as described above. 
Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers are mounted on the intermediate disc; where each of the supporting rollers has a diameter equal to a distance between the base and the rotary platform.

Draper teaches a weighing apparatus used in a wrapping machine (par 2-3) with rotary platform (42),  the machine comprising: 
a base (12, Fig. 3); 
a rotary platform (42), which defines a supporting plane for at least one product (load receiving surface par 28) (Fig. 3) and is mounted on the base (12) so as to rotate about a rotation axis (par 25) perpendicular to the supporting plane; 

an intermediate disc (30) having plurality of supporting rollers (38) mounted thereto that are interposed between a base (12) and the rotary platform (42) and distributed around the rotation axis (par 25; Fig 3); where each of the supporting rollers (38) has a diameter equal to a distance between the base (12) and the rotary platform (42) (Figs. 3, 4 , 6 and 7; par 28) dividing the weight of the product in a uniform manner, reducing vibrations and noise during operation for the purposes of improving the efficiency and ease of use of the apparatus. (par 32)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing and the intermediate disc of Cere with a plurality of supporting rollers (38) and the intermediate disc (30) as taught by Draper since par 32 

Regarding Claim 19 the modified invention of Cere in view of Draper discloses the invention as described above. 

Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers are mounted on the intermediate disc; where the supporting rollers are distributed according to and along at least two circumferences concentric to the rotation axis.

Draper teaches a weighing apparatus used in a wrapping machine (par 2-3) with rotary platform (42), the machine comprising: 
a base (12; Fig. 3); 
a rotary platform (42), which defines a supporting plane for at least one product (load receiving surface par 28) (Fig. 3) and is mounted on the base (12) so as to rotate about a rotation axis (par 25) perpendicular to the supporting plane; 

an intermediate disc (30) plurality of supporting rollers (38) interposed between a base (12) and the rotary platform (42) and distributed around the rotation axis (par 25); where the supporting rollers (38) are distributed according to and along at least two circumferences (Fig. 3) concentric to the rotation axis (par 25) dividing the weight of the product in a uniform manner for the purposes of improving the efficiency and ease of use of the apparatus. (par 32)


 
Regarding Claim 20 the modified invention of Cere in view of Draper discloses the invention as described above. 

Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers arranged along one of the circumferences are staggered with respect to the supporting roller arranged along another one of the circumferences that is adjacent to the one of the circumferences; 

Draper teaches a weighing apparatus used in a wrapping machine (par 2-3) with rotary platform (42), the machine comprising: 
a base (12, Fig. 3); 
a rotary platform (42), which defines a supporting plane for at least one product (load receiving surface par 28) (Fig. 3) and is mounted on the base (12) so as to rotate about a rotation axis (par 25) perpendicular to the supporting plane; 

an intermediate disc (30) having plurality of supporting rollers (38) interposed between a base (12) and the rotary platform (42) and distributed around the rotation axis (par 25); where the supporting rollers (38) arranged along one of the circumferences are staggered with respect to the supporting roller (38) arranged along another one of the circumferences that is adjacent to 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing and the intermediate disc of Cere with a plurality of supporting rollers (38) and the intermediate disc (30) as taught by Draper since par 32 of Draper suggests that such a modification divides the weight of the product in a uniform manner, for the purposes of improving the efficiency and ease of use of the apparatus.

Regarding Claim 21 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the first plate (15) is circular.

Regarding Claim 22 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the second plate (1a) is rectangular.

Response to Arguments
	Applicant’s arguments against the drawing objections are considered and found persuasive.  The drawing objections have been withdrawn.
	Applicant’s arguments against the prior art are considered but the prior art rejection has been modified with different prior art to reflect Applicant’s amendments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731